 MEADS MARKET383James A. Mead and Roger Mead,co-partners d/b/a Mead'sMarketandRetail Clerks Union,Local 839, Retail CleiksInternational Association,AFL-CIO.Case No ZO-CA-0747August 20, 1964DECISION AND ORDEROn May 5, 1961, Trial Examiner Eugene K Kennedy issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices within the meaning ofthe National Labor Relations Act and recommendingthat it cease anddesist therefrom and take cer tarn affirmative action, as set for th in theattached DecisionThe Trial Examiner fwthei found that the Re-spondent had not engagedin certainotherunfair labor practicesalleged in the complaintThereafter, the General Counsel and theCharging Party filed exceptions to the Trial Examiner's Decision andsupporting briefsPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a tin ee-member panel [Chairman McCulloch and MembersLeedom and Br own]The Boar d has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no piejudicial error was committedTherulings arehereby affirmedThe Board has considered the TrialExaminer'sDecision,the exceptions, the briefs,and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith1We find, in agreement with the Trial Exaniner, that the Re-spondent engaged in conduct which constitutedinterference,restraint,and coercion in violationof Section8(a) (1) of the Act Specifically,Ne rely upon the following(a) In the second or third week of March 1963, Roger Mead toldWarren Stiaden, then a part-tine employee, "If you want to loin theUnion, you might as well not ask for a [full-time] job because I won'tgive you one "(b) In the last week of May or the first week of June, James Meadtold employee Delmar Strader, "You know if Sou signed the littlewhite application card, w e will have to close up the fi ont close upthe market"(c)During the second week in .Tune, Roger Mead told WarrenStiader that if the store had to go union, they would close the wholestone148 NLRB No 43 384DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)About the second week in June,Maurice Mead1toldWarrenStrader". . .if the store goes union,we will have to close down theWholesale Department of the store."(e)On or about June 25,Roger Mead showed employee Deweycertain of the Respondent's financial records and said to him, "If wehave to go Union, there is going to be some charges against some ofthe employees for stealing."(f) -About the last of June, James Mead told employee La Rondellethat if the Union ever came in,he'd close the store and padlock it.(g)' In June or earlyJuly,James Mead told employee Palazzolothat if the Union came in, he'd close the store.(h)During the period from June until August,Respondent unlaw-fully interrogated its employees,as set forth hereinafter.2.We find,contrary to the Trial Examiner,that the Respondent re-fused to recognize and bargain with the Union in violation of Sec-tion 8(a) (5) and (1) of the Act. Our findingis based on the followingconsiderations :The Respondent,a co-partnership consisting of James A. Meadand Roger Mead, operates a grocery and produce store at Monterey,California.In January or February 1963,the Union began to organizethe Respondent's store and by June 18 represented five of its nine em-ployees in the appropriate unit.On that date,about 9:30 a.m., RobertCowell,attorney for the Union,accompanied by two union representa-tives,went to the Respondent's store.Cowell told Roger Mead that theUnion represented a majority of the Respondent's employees and re-quested recognition of the Union as their collective-bargaining rep-resentative.Mead answeredthat he hadtalked to all his employees,that none of them had signed authorization cards, and asked to seethe cards.Cowell refused but offered to submit the cards to a thirdparty for a "cross-check."Mead then saidthathe could not actwithout his brother and that the latter was on vacation?CowelltoldMeadthat under partnership laws one partner couldbind thepartnership if he was satisfied that the Union represented a majorityof the employees.Mead requested time to consult anattorney andCowellacquiesced.The union representatives left and returned aboutan hour later to be told by Mead that he had been unable to reach hisattorney,but that he had reached a representative of the CaliforniaAssociation of Employers(a labor relations association for manage-ment)and had made an appointment with him for 2 o'clock that after-noon in Watsonville,a town about 25 miles distant from the Re-spondent'smarket.Cowell stated that he would tolerate no delay inthe matter,and again suggested a cross-check of the cards.Mead then1The TrialExaminer found,and we agree,that Maurice Mead was an agent of theRespondent.2 James Mead did not return until about 3 weeks after June 18. MEAD'S MARKET385showed Cow ell financial records to support his contention that he couldnot afford to pay the union wage scaleCowell expressed his d's-inteiest in the financial iecords, and made an appointment fox the othertwo union iepiesentatives to ietuin at 5 p in for Mead's answei to theirdemand for recognitionWhen they did so, Mead had gone to a base-ball game and had left no word for the union iepiesentativcsOnthe next day, June 19, the Union filed the instant chargeOrn June 28,the Respondent filed a representation petition which the Regional Di-rector dismissed on August 28The Trial Examiner found that Roger Mead was entitled to consulthis biothei before binding the partnei ship to recognize the Union, thatRespondent had a good-faith doubt as to the Union's majority, andthat the Respondent therefore did not unlawfully fail or iefuse torecognize of bargain with the UnionWe find meiit in the GeneralCounsel s exceptions to these findingsThe record cleaily shows that the Respondent never intended tobargain with the Union under any circumstancesThus, as set forthabove, Roger and James Mead both announced to individual em-ployees, before the Union demanded recognition, that the store would.be closed if the Union was brought inMoreovei, when, on June 18,the union representatives presented their demand, Roger Mead im-mediately embarked on a course of evasions, presenting one excuse afteranother throughout the entire dayHe first replied that lie had talkedto all his employees and none of them had signed authorization cards,and demanded to see the cardsThe i ecoi d shows, however, that theMeads had, at that time, talked to only three of their nine employees-Waiien and Delmar Stiaclei. and La Rondelle Indeed, chlirng the en-tue period from June until August, the Meads questioned only six em-ployees, of whom only four replied that they had not signed cards Itis therefore clear. that even if w e were to agree with the Trial Examuierthat the Respondent's interrogation of its employees had been under-taken in good faith, the Respondent never ascertained that all itsemployees, of even a majority of them, had not signed cardsHow-ever, we find that the Respondent's questioning of its employees as totheir union affiliation, when considered in the context of this case,including the fact that some individuals were questioned more thanonce and the threats and coercion in which the Respondent engaged,was not made for the legitimate purpose of ascertaining their un-coerced views regarding the Union, but constituted unlawful inter-rogation in violation of Section 8(a) (1) of the Act3 That the Re-spondent interrogated its employees in this manner does not indicatethat its challenge of the Union's majority status was made in good3 SeeAmerican Furniture Company,Inc, 118 NLRB 1139,Union Furnxtu, eCompany,Inc,118NLRB 1148760-577-65-vol 148-26 '86DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaithlitany event,as the Trial Examiner found, RogeiMead stated,on two sepaiate occasions, that he knew the Union represented his;employeesThe othei ieasons advanced by Rogei Mead foi his iefusal to giantthe Union s demand weie si nilaily unconvincingAs Roger was incharge of operations and the chief iepiesentative of nianageineni onthe premises at the time the request tot iecogiition was made, the re-quest was properly addressed to him 4 Assuming that had lie been icting in good faith, he would havebeen entitled to consult his brotherand his lawyer before granting recognitionHowever, his expressedconcern here as to these matters NN as in fact amere delayingtactic, as isdemonstrated by the fact thatafter being grantedtime to see his legaladvisei , he failed to keep his appointment NN All the union iepiesentaLives at the end of the clay,and the fluthei factthatthe RespondentneN er communicated with the Union after JamesMead ietui redfrom his camping tripAlso, as the Union had presented no baigann-ing demands,the Respondent's reliance on an alleged financial in-ability to pay the area wage scale is in our opinion,if an) thing, moreindicative of bad faith than good faith Iii any event,itwas not avalid basis for refusing to recognize and bargain with the employeeschosen representativeAccordingly,we find, in all the circumstances of this case,that theRespondent's refusal to bargain with the Union,which representeda majority of its employees,on and after June 18, 1963,was due toits desire to gain time and to take action to dissipate the Union's ma-jority, and was therefore a violation of Section S(a) (5) and (1) of-the Act 5THE REMEDYHaving found that the Respondent refused to bargain with the"Union in violation of Section 8(a) (5) and(1) of the Act,we shallorder thatthe Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the ActWe shall order that the Respondent i ecognnze and bar gain with theUnion, upon request, as the exclusive collective-bargaining representa-tive of the Respondent's employees in the appropriate unit concein-ing rates of pay, wages,hours of employment,and other terms andconditions of employment,and, if an understanding be reached, em-body suchunderstanding in a signed agreement4 dfechael Benevento and John Benevento d/b/a M Benevento Sandh GravelCo, 131NLRB 358, 3678 Joy Silk Midis, Inc N N L R B,185 F 2d 732 (C 1 D C ), enfg 85 NLRB 1263 Inthe circumstances, ne find no merit in the Respondent's contention that it was entitledto iwait the outcome of to election before bargaining nith i union MEAD'S MARKET387ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby adopts asitsOrder the Order recommended by the Trial Examuier,and ordersthat the Respondent,JamesA Mead and RoviJfe,,d, co-paitiier^,d/b/a Mead'sMarket, its officers,agents,suc,cessoi s, and assigns, shalltake the action set forth in the Trial Examiner s RecommendedOi dei ,with the following modifications1Acid the following paragraphs 1(a) and 1(d) to the Recom-mended Order,and renumber present paragraphs 1(a) and 1(b) aspat agi apps1(b) and 1(c), respectively1(a)Unlawfully niter r ogatutg its employees as to their unionaffiliations1(d) Refusing,on request,to bargain collectively with the Unionas the exclusivebargainingieptesentative of allits employees in theappropriate unit with respect to rates of pay,wages, hours of em-ployment, and other terms and conditions of employment2Add the following paragraph 2 (a) to the Recommended Orderand renumber present paragraphs 2(a) and 2(b) as paragraphs 2(b)and 2(c), respectively2(a)Upon request, bargain collectively with the Union as theexclusive bat gaining rep i esentatnn e of all its employees in the ap-propriate unit -N3 ith respect to rates of pay,wages, hours of employ-ment, and other terms and conditions of employment,and, if anunderstanding be reached,embody such understanding in a signedagreementThe appropriate unit is All employees at the Respond-ent'sMonterey,California,store, excluding meat department em-ployees, guards, and supervisors as defined in the Act3Before the indented paragraph of the Appendix attached to theTrial Examiner'sDecision, add the following indented paragraphWE WILL NOT unlawfully interrogate our employees as to theirunion affiliations4After the indented paragraph of the Appendix add the two fol-lowing indented paragraphsWE WILL NOT refuse to bargain with Retail Clerks Union, Local839, Retail Clerks International Association, AFL-CIO, as theexclusive representati\ e of our employees in the appropriate unitdesci ibed belowWE WILL, upon request,bargain collectively with the above-namned Union for the employees in the appropriate unit withrespect to rates of pay, wages,hours of employment,and otherterms andconditions of employment, and, if an understandingbe reached, embody such understanding in a signed agreement 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe bargaining unit is:All employees at our Monterey, California, store, excludingmeat department employees, guards, and supervisors as de-fined in the Act.5.After. the two foregoing indented paragraphs add the followingparagraph :All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may be'affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was initiated by a chargefiled bythe RetailClerksUnion, Local,839,RetailClerksInternationalAssociation,AFL-CIO,on June 19,1963.OnAugust 27,1963, the General Counsel of the National Labor Relations Board(hereincalled the Board)issued a complaint charging James A. Mead and Roger Mead,co-partners d/b/a Mead'sMarket (herein sometimes designated Respondent),withunfair labor practices including violations of Section 8(a) (5) and(1) of the Act.A hearing in this proceeding was held before Trial Examiner Eugene K.KennedyinMonterey,California,on October 16, 17,and 22, 1963.Briefs submitted bythe Charging Union and the General Counsel have been considered and upon con-sideration of the entire record,and from my observation of the witnesses,Imake.the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT AND JURISDICTION OF THE BOARDRespondent, a co-partnership of James A. Mead and Roger,Mead, operates a re-tail grocery and produce store in Monterey, California. It also sells produce to aU.S. Navy installation near Monterey in an amount approximating $3,000 annually.Its annual sales are in excess of $500,000 and it annually receives at its store, goodsvalued in excess of $50,000 which originate from outside of California.Respond-ent concedes jurisdiction of the Board, and it is found that at all material timesherein Respondent has been engaged in commerce and in operations affecting com-merce within the meaning of the Act._II. THE LABOR ORGANIZATION INVOLVED 'Retail Clerks Union, Local 839, Retail Clerks International Association, AFL-CIO, is a labororganizationwithin themeaning ofthe Act.M. THE UNFAIR LABOR PRACTICESThe issues presented by this case include the questions of (1) whether the Unionrepresented a majority in an appropriate bargaining unit, (2) whether Respondentviolated its statutory obligation to bargain with the Union, and (3) whether inter-rogations and statements by representatives of Respondent violated Section 8(a)(1)of the Act.A. The appropriate unit, and Union majorityAside from co-partners Roger and James Mead there were 11 individuals em-ployed by Respondent as of June 18, 1963, when the Union. demanded recogni-tion.The General Counsel and Respondent are in agreement that employees Spiro MEAD'S MARKET389iettas,should be included in the appropriate unit.'As of June 18, 1963, the Union represented Delmar Strader, Warren Strader,-David Dewey, Jasper Palazzolo, and John La Rondelle.Respondent challengesthe inclusion of Dewey and Palazzolo based on the contention that they aresupervisors.La Rondelle is challenged by Respondent on the basis that his dutiesinclude driving a truck, and that such work is within the jurisdiction of another union.The General Counsel opposes and Respondent urges inclusion in the unit ofMaurice Mead, James Mead, Jr., and Josephine Halloway.1.Maurice MeadMaurice Mead was a former partner with his sons, Roger and James Mead. In1958, due to ill health, he "sold" his interest to his sons, Roger and James Mead,for $1.Thereafter he received $75 for, working approximately 45 hours a week.'This $75 is characterized by the Respondent's-accountant as a proprietorship draw, and3s paid without the standard deductions usually taken from employees' salaries.Allchecks written on behalf of Mead's Market must be signed by two of the threeMeads, Maurice, James, or Roger.Maurice Mead also takes his groceries withoutcharge.Other employees must pay for them.Employees who were witnesses, forthe General Counsel credibly testified they regarded Maurice Mead as a supervisoror one of the bosses.Maurice Mead's special status rests in part on his supervisionof employees, his identification as a proprietary owner to some degree, his authorityto sign checks, his taking of groceries without payment, his freedom to come andgo and work at hours of his own choosing, and his reasonable expectancy of con-tinuing to receive a "proprietorship draw."He should be excluded from theunit because his community of interests would be with his sons and not the em-ployees.The partnership is chargeable with any unlawful statements by MauriceMead as he has been vested with at least the indicia of a supervisor if not an owner.Wilder Finishing Co., Division of Jervis Corporation,138 NLRB 1017;NationalPaper Company,102 NLRB 1569.2. James Mead, Jr.He isthe son of copartner James Mead and thus is properly excluded from the'unit under the provisions of Section2(3) of the Act.23. Josephine HallowayWhen she was 2 years old she was taken into the household of Maurice Meadand went under the name of Josephine Mead. She called Maurice "daddy."Therecord, however, does not establish she was legally adopted.. As of June 18, 1963,she was married and shortly after left to take employment in another part of the:State.She did not receive any special privileges such as the right to take supplieswithout payment.Josephine Halloway is properly included in the bargaining unit.The recorddoes not establish a parent-child relationship in the legally accepted sense of theterm.She was married and living away from the Maurice Mead household as ofJune 18, 1963.The record does not establish that she would not have a communityof interest with the other employees. In these circumstances, it is found that the,literalwording of the statute is controling and that she was not a child of an em-ployer as of June 18, 1963. Since there is no other reason than being a legal or-natural child ofMauriceMead- to exclude her, it is found Josephine Halloway-should be included in the bargaining unit.4. Jasper PalazzoloOf 10 employees of Respondent, 6 received the same or higher rate than Palazzolo.Although be was characterized by Roger Mead as manager of the wholesale de-partment, the record reflects his duties were routine tasks to be expected in aproduce market and do not include the statutory requisites constituting the role ofsupervisor.It is found Palazzolo is properly included in the bargaining unit.1 The General Counsel reserved taking a position on Richard D'Lorenzo at the hearingbut in his brief conceded D'Lorenzo,was a regular employee who should be included inthe unit.2 Insofar as pertinent, this section provides that the term "employee" shall notinclude"any individual employed by his parent . .. . 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD5David DeweyAs of June 18, 1963, Dewey was receiving the same or less compensation thanreceived by six of thenine employeesin the bargaining unitHis duties includedstocking shelvesin thegrocery section, ordering groceries, and checking outgroceries at the cash registerRespondentclaimsthat because on rare occasionshe is left in charge of the market when the three Meads are away this makes Deweya supervisorThis sporadic and infrequent investment of authority does not con-stituteDewey a supervisorso asto be ineligible for inclusion in the bargaining unitCities Service Refining Corporation,121 NLRB 1091, 1093,W W Wallwork Fargo,Inc, 123 NLRB 91, 111In summary,it isfound that as of June 18, 1963, a unit appropriate for bargain-ing included Spiro Pettas, Josephine Halloway, Delmar Strader,Warren Strader,David Dewey, Jasper Palazzolo, Richard D'Lorenzo, John La Rondelle, and MikeMcAdamsThe Union represented five of thenine as of June18, 1963, and hencerepresented a majority at Mead's MarketThe employees work in a relatively small building under common supervisorswith substantial interchange of tasks peculiar to the operations of a retail grocer yand produce market It is found that a proper, generic description of the bargainingunit isAll employees of Respondent at its Monterey, California, store excludingmeat department employees, guards, and supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargaining within the meaning ofSection 9(b) of the ActB Alleged refusal to bargainThe complaint alleges that commencing on June 18, 1963, and continuing there-after, the Union has requested, and is requesting, and Respondent refused, and con-tinues to refuse, to recognize the Union and to bargain collectively with the UnionThis allegation is premised on the following eventsOn June 18, 1963 (all datesare in 1963 unless otherwise noted), Robert Cowell, attorney for the Union, accom-panied by two union representatives, Bill Amos and Jim Dobbs, arrived at Respond-ent's market in Monterey, CaliforniaOn this date, James Mead was on vacation, andRoger Mead, his brother and partner, was confronted by the three union emissariesRespondent had no prior notice of the visit or its purposeCowell advised Mead thatthe Union represented a majority of Respondent's employees and demanded recogni-tion of the Union as exclusive bargainingagentRoger Mead responded that he hadalready inquired from the employees about their support for the Union and it washis belief that the Union did not represent a majorityHe also advised Cowellthat he could not do anything until his brother and partner returned from vacationJames Mead was on a camping trip and did not return until about 3 weeks afterJune 18Respondent's partnership agreement, which was in effect when a demand forrecognition was made, provided in pertinent part as followsARTICLE VMANAGEMENT SALARIES1Each of the partners shall have an equal voice in the management andconduct of the partnershipbusinessAll decisions shall be by both partnersRoger Mead also complained to Cowell that he did not think it fair for the Union tohave Amos, who was Roger Mead's brother-in-law, act as an organizerWhen RogerMead expressed doubt of the Union's majority, he asked Cowell to see proof andCowell responded that he would never see the union authorization cardsBecauseof this expressed doubt of Roger Mead as to the Union's majority, Cowell suggestedthat a third party conduct a card checkAfter Cowell had explained what a cardcheck was Roger Mead informed Cowell that he could not act without the consentof his brother, and he also wanted time to consult an attorneyCowell told RogerMead it was unnecessary for his brother's decision to bind the partnership butnevertheless allowed Roger Mead an opportunity to contact his attorneyCowell andthe union representatives left for a short period, and, upon their return, were informedby Roger Mead that he had been unable to contact his attorney but had contacted theCaliforniaAssociation of Employerswhich is a labor relations association formanagementHe stated that he had an appointment at 2 o'clock in the afternoonwith their representative inWatsonville a town about 25 miles distant from Re-spondent's marketRogerMead alsodisplayed to Cowell his financial records tosupport his statement that he could not afford to pay the union wage scaleRogerMead and his brother James, had computed that the average hourly union wagescalewas $130 a week, after they had heard of the union organizational drive in MEAD'S MARKET391their store in the early part of 1963.Cowell expressed his disiroterest in the Re-spondent'sprofit-or-loss figures and demanded that the Union receive a yes or no,answer as to recognition on that day.The two union organizers returned at 5 p in,toMead'sMarket, and Roger Mead was not there as he had gone to watch his sonplay in a Little League baseball game, which was his regular custom.Roger Mead's action in attempting to explain his financial situation to Cowellreflected that he regarded recognition of the Union as an agreement to pay the areaunion wage scale.This finding is supported by Cowell's testimony to the effect thatthe Union maintained a uniform area wage scale.That Respondent had a sincere concern with its ability to meet a demand for pay-ing the union wage scale is graphically depicted by the following tabular comparisonof union wages as compared to the 1963 wage rate of Respondent in effect inJune 1963:NameCurrent1963weeklypayUnion scaleweeklypayHoursperweekComputedhourlyrateUnionhourlyrateMaurice Mead____________________ _______$75 00$143.00451 663 25S. Pettas__________________________________90 00182 00561.663 25JHalloway_______________________________65 00149 50461 423 25D Strader________________________________80 00195 00601333 25W Strader--------------------------------80 00195 00601 333 25D Dewey_________________________________80 00195.00601 333 25J. Palazzolo-------------------------------80 00195 00601.333 25R D'Lorenzo_____________________________75 00195 0060-1 333 25J La Rondelle----------------------------70 00195 00601 173 25JMead, Jr ---------------------------------25 0081 2525'' 1 003.25M McAdams------------------------------40 00130 00401 003 25Total--------------------------------755 001,712 00-----------------------------------Respondent's net profit for the year 1962 was $21,020.20. In order to pay the unionscale of $130 a week, assuming there was no union overtime rate, the employees wouldhave to be paid at an annual rate of $89,037.Respondent's annual payroll rate as ofJune 1963 was$39,320.Paying the union scale would mean operating at anannual loss of about $29,000The anticipated financial impossibility of Respondent's inability to pay the unionscale is not relied on in any manner to excuse Respondent from recognizing the Union.However,it does demonstrate that Roger Mead's desired to seek advice from counseland also to obtain the participation of his brother in the event recognition of theUnion was indicated was not a frivolous tactic to avoid Respondent's statutory obliga-tion to bargain.As will be developed later, this financial problem is also properlyconsidered in connection with assessing the propriety of some statements and thequestions imputable to Respondent.On the evening of June 18,Cowellprepared anunfair labor practice charge against Respondent which was filed with the NationalLaborRelations Board on the following morning.Subsequent to June 18, norepresentative of the Union renewed the request for recognition.Respondent, onJune 28, filed a petition with the National Labor Relations Board seeking an electionto determine whether the Union represented a majority of its employees.Respondentdesignated substantially the same bargaining unit as alleged as appropriate in thecomplaint of the General Counsel.The petition for an election filed by Respondentwas dismissed by the Regional Director of 'the National Labor Relations Board forReeion 20 on August 28, 1963As noted above,the complaint poses questions of whether Respondent refused tobargain on June 18, and,also,whether Respondent refused to bargain after June 18,With respect to the conduct of Respondent on June 18,the position of Roger Meadthat he required his brother'sparticipation before making a commitment on behalfof the` partnership is obviously a comnlete defense to any charge of failing tobargain occurring on that date.The partnership agreement explicitly requires,assentof both partners.Aside from the agreement Roger Mead certainly would be entitledto consult his brother before binding the partnership without violating the-Act. - Thenecessity for a joint decision between himself and his brother for recognition 'of theUnion was advanced by Roger Mead when the demand was made; and since this wasnot an afterthought or pretext it follows that Respondent cannot be charged with anvbreach of its statutory obligation to recognize or bargain with the Union on June 18. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,the record establishes a basis for Roger Mead's expressed doubt as tothe union majority on June 18.After the demand for recognition,Roger Mead askedemployees David Dewey,Delmar Strader,Warren Strader,and John La Rondelle ifthey had signed union cards, and they all denied having done so except La Rondelle.Roger Mead's testimony,although not explicit, creates an inference that he askedeveryemployee whether he had signed a union authorization card.3About a week prior to June 18, Roger Mead asked Warren Strader and JohnLa Rondelle whether they had signed union authorization cards. Both denied havingdone so.During the same period,James Mead asked Delmar Strader whether he hadsigned a union authorization card,and this was also denied.Jasper Palazzolo, theonly other employee to testify in addition to the two Straders and La Rondelle,related that Roger Mead told him in Mid-Augustthathe heard Palazzolo had joinedthe Union.Palazzolo answered by saying he was going to get out of it.On June 18,after interrogating the employees,Roger Mead told Cowell, "Only oneof them signed.And I told 'him that itdidn't look like the whole bunch. .As ofJune 18, 1963, Roger Mead,on the basis of the information he obtained fromthe employees,was warranted in doubting the majority status oftheUnion.Thequestion is next presented as to whether subsequent to June 18,Respondent continuedto have a good-faith doubt as to the Union'smajority.On the facts presented by thisrecord, the answer must be yes.Roger Mead admitted,on cross-examination, heasked Josephine Halloway if she had been contacted by a union representative,and sheinformed him that she had not. This is significant in dispelling any inferencethat theMeads may have beentold byAmos or Godwin(characterizedby Roger Meadas his brothers-in-law by marriage)the names of individuals who had signed authori-zation cards.Uncertainty as to the union affiliation of Halloway,who had beenraised in the Mead household,indicates persuasively that the Meads lacked any relia-ble knowledge as to the identity of individuals who had signed union authorizationcards exceptfor LaRondelle who had told Roger Mead that he had signed one.Palazzolo's concession,at a date after June 18, that he had signed a union card wasaccompanied by his announced intention to withdraw and, consequently,even afterJune 18, 1963,only LaRondelle was known as an individual who supported theUnion.In the absence of any proof to the contrary,the situation prevailing withrespect to lack of knowledge by Respondent of the union majority would continueafter June 18.The questioning of Halloway and Palazzolo by Roger Mead afterJune 18 buttresses Respondent's position that it had a good-faith doubt concerningthe majority statuts of the Union.It is not necessary for a disposition of this case to determine whether, after theUnion filed unfair labor practice charges, it had an obligation in the entire contextof events to renew its request for recognition in order to avoid being considered ashaving abandoned its position in seeking recognition.In this case, an RM petitionfiled by Respondent on June 28 seeking a secret ballot election was,in effect, anacknowledgment of the Union's request for recognition of June 18.Respondent'spreference.for a secret ballot election,expressed by its petition filed on June 28,was made in the context of a good-faith doubt as to the Union'smajority status onJune 18 and continuing thereafter.The record fails to establishthatits preference fora Board-conducted secret ballot election was motivated by any desire to utilize delayto defeat the Union's 'legitimate aims by any unlawful acts or statements.Consequently,it is found that the evidence presented fails to establish by anadequate measure of proof that Respondent,on June 18, or thereafter,wrongfullyfailed to recognize the Union or to bargain in good faith.C. The alleged unlawful statementsAs indicated previously,the record demonstrates that Respondent had an extremelylarge stake in the question of whether it was going to be required to pay the unionwage scale.Roger Mead acknowledged that if the Union represented a majorityof the employees,Respondent must recognize it.His interrogation of the employeesconcerning whether they had signed a union authorization card was for the purposeof obtaining information vitally important to Respondent.On June 18.1963, whenJohn La Rondelle was asked by Roger Mead whether he had signed a union authoriza-tion card, he responded in the affirmative.Roger Mead then asked him if he knewwhat it was for,and when La Rondelle said yes, Roger Mead replied,"As long as youa The record is confused with respect to whether or not Roger Mead made his Inquiriesin the presence of Cowell and the union representativesRoger Mead was under the im-pression that he had, but Cowell's testimony Is credited to the effect that only DavidDewey was interrogated by Roger Mead In the presence of Cowell. MEAD'SMARKET393know what it was for, it's okay."The conduct of Respondent is consistent with theimport of this statement and that it was seeking the information from employees as towhether they had affiliated with the Union solely for the purpose of determiningwhether the Union represented a majority of its employees.Violations of the Act by other statements attributable to Respondentare alsoclaimed by the General Counsel. In considering these statements; it seems useful toagain indicate that there can be little doubt Respondent honestly viewed organizationby the Union of its employees as a major threat to its survival in business.Aspreviously noted, instead of a $20,000 a year profit, which was a typical annual returnfor Respondent, the advent of the union wage scale would approximate them ex-periencing a yearly deficit approximating $29,000.In January or February 1963, James and Roger Mead told employee David Deweythey had heard of his appointment to meet a union official.They also told Deweysome of the employees "couldn't make it" on a union job, and told him "Why doyou pick on us? If you want a union job, why not go to a union store?" Thisstatement shows Respondent partners preferred not to have their employees orga-nized and no more. The Act does not necessarily interdict an employer fromsuch an utterance. In view of the fact that it would appear that it was economi-cally impossible for Respondent to pay a union wage rate and remain in business,Respondent's comments, over a period of about 10 months indicating an apprehen-sionof the Union, were isolated comments and did not reflect a systemized anti-union drive.In early March, Roger Mead told a then part-time employee, Warren Strader,"If you want to join the Union you might as well not even ask for a (full-time)job because I won't give you one." Shortly later, Warren Strader was given afull-time job without reference to his union affiliation.Warren Strader was awitness for the General Counsel and it is most' probable that he would have testifiedabout any other antiunion question or statement from Roger Mead if it had beenmade.The fact that Roger Mead did not again couple unionism with the actualpromotion given Warren Strader demonstrates his earlier comment was an isolatedexpression and not necessarily made exactly as the testimony of Warren Straderindicates.Nevertheless, this comment of Roger Mead to Strader clearly conveyeda threat of economic loss for protected activities and is violative of Section 8 (a) (1)of the Act.On June 25, Roger Mead had a conversation with employee Dewey in the areaof the market used as an office.Dewey was shown the financial records of Re-spondent by Roger Mead who said to him, "If we have to go union there's going tobe some charges made against some of the employees for stealing."This statementto Dewey was predicated on information Roger Mead had received from anothergrocer that indicated that there was widespread stealing by the employees of Re-spondent.Irrespective of this, Roger Mead's threat of instituting a criminal com-plaint depending on the success of a union organizational drive, even though notaimed of Dewey,was anunlawful statement violative of Section 8(a)(1).More troublesome are the statements by James and Roger Mead and their father,MauriceMead, to the effect thata successful unionorganizational drive wouldcause closing the market.James Mead, in the first week of June, told Delmar Strader, "You know if yousigned a little white application card, we will have to close up the market," andhe also madea similarcomment to Jasper Palazzolo, and, in the last week ofJune, he told employee La Rondelle, "If the union ever came in here, he'd closethe store and padlock it."In the second week of June, Roger Mead told Warren Strader, "If . . . thestore goesunion,we will have to close down the Wholesale Department of thestore."In the second week ofJune,Roger Mead told Warren Strader, "If the store had togo union, they would close the store."In the second week of June, Maurice Mead 4 told Warren Strader, ". . if thestore goesunion,we will have to close the Wholesale Department down."In summary, the record demonstrates that over a period of several months,Respondent is chargeable with five statements to employees with whom Respond-ent workedin closeproximity on a daily basis.Thesestatementswere casual and'Maurice qualifies as a spokesman for Respondent irrespective of whether he was tech-nically a partner or supervisor.As the father of the two partners and'the only individualwho signed checks other than Roger or James Mead he has the attributes of a representa-tive of Respondent and would reasonably be regarded as such by the employees.RedArrow Freight Lines, Ino.,etat.,77 NLRB 859, enfd. 180 F. 2d 585 ('C.A. 5). 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnone of themwere included in a prepared or formalized speech.As set forthabove, Respondent had amplereason tobelieve the imposition of the union wagescale would result in their economicruin.Hence, the statement to the effect allor part of the market would be closed down was based on an honest belief as towhat would be the result in the event of successful union organization.InHenry I. Siegel Co., Inc. v. N.L.R.B.,328 F. 2d 25 (C.A. 2), enfg. 143 NLRBconsistingof Chairman McCulloch and Member Rodgers,with Member Fanningdissenting,held that a speech by Respondent's vice presidentto its employees, containing the following, did not violate Section 8(a)(1):It ismy honest belief that a union cannot and will not work in Bruceton profit-able for you. . . .We'llwork all the people we 'can work, but it is mybelief that we cannot work 1,400 people. It is my belief that I cannot evenwork a 1,000 people. I don't believe we can work 500 people.What's goingtohappen to the other people. . . .Now what's going to happen whenwe have to cut the shop back.In upholding the Board, the Court of Appeals for the Second Circuit stated:"Siegel's speech made informally, expressed his `honest belief that a current unionorganizationaldrivewould, if successful, result in a reduction of the workforce.In the case under consideration, Respondent's representatives spoke more in-formally than did Vice PresidentSiegel ina speech containing 35 pages of type-written transcript.In the instantcase,Respondent had expressed to employeesthe idea that a successfulunioncampaign would eliminate the work force. Ifthe criteria be the measure of formality surrounding the questioned statement andwhether or not it represented an honest belief of the relator, on both counts, thefacts of the presentcasewould offer greater protection to the challenged statementsthan inSiegel,asmoreinformality is demonstrated by this record and the honestbelief of economic impossibility is supported by objective facts, which does notappear to be the case in theSiegeldecision.However, it isundisputable that the employees here were advised by Respondentthat a successfulunion organizationaldrive would be met with the closing of themarket.This extreme and, in a sense, ultimate, penalty is regarded as going be-yond permissible bounds tolerated by the Act, and Respondent's statements toemployees with reference to closing the market in the context of a conversationabout the Union are regarded as violative of Section 8(a) (1).The statement about curtailing the work force in the event of union organizationinSiegelis less extreme than the threat to close down entirely, present here.Theresult reached here is rationalized withSiegelon the basis that the threat hereis greaterin degree.There is one aspect of the evidence that raises a question as to Respondent'sgood-faith doubt of union majority. John La Rondelle, while working in thestore'swholesale department, heard Roger Mead explain to a contractor that hecould not afford some construction work because "All my boys went union."Afterthe conversation, Roger Mead turned around and saw La Rondelle and said, "HiJohn," and indicated he did not know La Rondelle had been present.EmployeesSpiro Pettas, Josephine Halloway, Richard D'Lorenzo, and Mike McAdams didnot sign union authorization cards, and there is no indication in this record thatthey had any affiliation with the Union.Thus four employees of the nine in theunit did not "go union," and Roger Mead's statement to the contractor is factuallyerroneous.This statement, in all likelihood, reflected Roger Mead's uncertaintyand doubt about his building plans and the possible extra labor costs incident tounion organization or the possibility of closing the store. It seems probable thathis reference to "all" his employees was utilized primarily as an excuse to defermaking a commitment to the contractor.The record does not establish at anytime before the hearing that Roger Mead had knowledge of any individual em-ployee having designated the Union as bargaining representative except La Rondelleand possibly Palazzolo, who in any event informed Roger Mead he intended towithdraw his authorization. In this context, "all" employees cannot be equatedwith a majority on the basis of the record facts which more likely demonstrate thatRoger Mead still had a large doubt concerninga unionmajority status when he wasusing the Unionas anexcuse for delaying construction plans.Consequently, thisstatement of Roger Mead to a contractor is not adequate to establish Roger Meaddid not have a good-faith doubt as to the Union's majority on this occasion.In approximately the second week of June, Roger Mead asked Delmar Straderwhether he had signed the union application card. Strader denied having signedone and testifiedthatMead saidsomethingwhich indicated to him that the Union MEAD'S MARKET395represented a majority.Whether.Roger Mead was stating this in order to drawfurther information from Delmar Straderor whether it was based on some generalinformation from the union organizers,who were married to his sisters,itwouldseem that the interrogation carried on by Roger Mead disabused him of a beliefthat the Union represented a majority.The questioning of employees was-aneffort by Roger Mead to ascertain this question of majority.Cowell,on June 18,refused to disclose the names of the card signers, and it is a fair assumption thatthe practice was followed at all times by union representatives in connection withthe organizing campaign in 1963.IfRespondent had been given names of em-ployees by the union representatives, it would have been unnecessary to inquire, whatJosephineHalloway had done with respect to the Union. Consequently, thequestioning of the employees and their denial of union affiliation established a good-faith doubt as union majority representation of Respondent'semployees.Inter-rogation solely for the purpose of determining whether a union represents a majorityisnot conduct violative of Section 8(a)(1) of the Act.Blue Flash Express, Inc.,109 NLRB 591..CONCLUSIONS OF- LAW1.The activities of Respondent set forth in section III, above, -occurring in con-nection with the business of the company described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.2.At all times material herein, Retail Clerks Union, Local 839, Retail ClerksInternational Association, AFL-CIO, represented a majority of the employees in anappropriate unit described as follows:All employees of Respondent at its Monterey, California, store, excluding meatdepartment employees, guards, and supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within the meaning of Section 9(b)of the Act.--3.Respondentisanemployer and the Union is a labor organization within themeaning ofthe Act.-4.Respondent has not failed or refused to unlawfully recognize or bargain withthe above-described Union.'5. By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, as found above, Respondent has engaged in un-fair labor practices within the meaning of Section 8(a) (1) and Section 2(6) and (7)of the Act.-RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that Respondent, James A. Meadand Roger Mead, co-partners d/b/a Mead's Market, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening to close its market in the event that a union is successful inorganizing its employees.(b) Threatening the employees with criminal prosecution if union organizationis successful, or threatening to withhold promotion to employees in the event theysupport union organization, or in any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action necessary 'to effectuate the policies of theAct:(a) Post at its premises in Monterey, California, copies of the attached noticemarked "Appendix." 5 Copies of said notice, to be furnished by the Regional Directorfor Region 20, shall, after being duly signed by Respondent's representative, be postedby it immediately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respondentto insure-that said notices are not altered, defaced, or covered by any other material.5If this Recommended Order be adopted by the Board, the words "a Decision and Order"in the notice shall be substituted for the words "the Recommended Order of a TrialExaminer."In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a-Decision and Order." 396DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Decision, what steps the Respondenthas taken to comply herewith.°It is further recommended that, unless on or before 20 days from the date of its.receipt of this Trial Examiner's Decision, Respondent notifies the Regional Directorthat it will comply with the foregoing Recommended Order, the National LaborRelations Board issue an order requiring the Respondent to take the action aforesaid.6In the event that this Recommended Order be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tion Act, we hereby notify our employees that:WE WILL NOT threaten our employees with closing the market, criminalprosecutions, or withholding promotion in the event of a successful unionorganizational drive in our market, or in any other like or related manner inter-fere with their rights guaranteed by Section 7 of the National Labor RelationsAct, as amended.JAMES A. MEAD AND ROGER MEAD, CO-PARTNERSD/B/A MEAD'S MARKET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 830 MarketStreet, San Francisco, California, Telephone No. 556-6721, if they have any question:concerning this notice or compliance with its provisions.Luggage Workers Union Local 60, International Leather Goods,Plastic and Novelty Workers Union,AFL-CIO (also knownas The Suitcase,Bag and Portfolio Makers Union)andEd-ward LedesmaandRexbilt Leather Goods, Inc.; The Luggageand Leather Goods Manufacturers Association of New York,Inc., Parties in Interest.Case No. 2-CB-3756. August 21, 1961.DECISION AND ORDEROn February 28, 1964, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the General Counselfiled exceptions to the Decision and a supporting brief, and Respondentfiled a brief in support of the Trial Examiner's Decision and cross-exceptions.The General Counsel then filed an answering brief to thecross-exceptions.148 NLRB No. 45.